PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Alan Villavicencio
Application No. 13/648,068
Filed: 9 Oct 2012
For: SPINAL FIXATION DEVICE

:
:
:	DECISION ON PETITION
:
:
:

This is a decision on the petition for revival of an application for patent abandoned unintentionally under 37 CFR 1.137(a) filed April 19, 2022. 

The petition under 37 CFR 1.137(a) is GRANTED.

On April 24, 2015, the Office mailed a non-final Office action, which set a period for reply of three months from the mailing date of the Office communication. No extensions of time were obtained under 37 CFR 1.136(a). Accordingly, the application became abandoned on July 25, 2015. On November 6, 2015, the Office mailed a Notice of Abandonment. On April 19, 2022, petitioner filed the present petition to revive the application.

The petition satisfies the requirements of 37 CFR 1.137(a). Petitioner submitted:

The required reply to the outstanding Office action;
The petition fee as set forth in 1.17(m); and,
A statement that the entire delay in filing the required reply from the due date for the reply until the filing of a grantable petition was unintentional. The Director may require additional information where there is a question whether the delay was unintentional.

The USPTO requires additional information concerning whether a delay in seeking the revival of an abandoned application was unintentional where the petition to revive was filed more than two years after the date the application became abandoned. See Clarification of the Practice for Requiring Additional Information in Petitions Filed in Patent Applications and Patents Based on Unintentional Delay, 85 FR 12222 (March 2, 2020). 

The explanation provided with the instant petition sufficiently establishes that the entire delay was unintentional. 

This application is being referred to Technology Center 3700 for processing of the response filed April 19, 2022.

The Office notes that a request for an extension of time under 37 CFR 1.136 must be filed prior
to the expiration of the maximum extendable period for reply. See In re Application of S., 8 USPQ2d 1630, 1631 (Comm’r Pats. 1988). In the present case, petitioner filed a request for a three-month extension of time for response and a $740 extension of time fee on April 19, 2022, after the maximum extendable period for reply. Accordingly, the $740 extension of time fee has been credited to Deposit Account 50-0665 as authorized.

Telephone inquiries related to this decision may be directed to Petitions Examiner Kristen Matter at (571) 272-5270.

/CHRISTINA TARTERA DONNELL/Attorney Advisor, OPET